—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assis*518tance of appellate counsel, a decision and order of this Court dated December 14, 1998 (People v Kendrick, 256 AD2d 420), affirming a judgment of the Supreme Court, Queens County, rendered February 15, 1996.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Altman, J. P., S. Miller, Friedmann and McGinity, JJ., concur.